DETAILED ACTION
1. 	Claims 1-16 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	Applicant’s response to the last Office Action filed on 08/11/2021 has been entered and made of record. 	
4.	Claims 1-10 and 12 have been amended.
5. 	New claims 13-16 have been added.
Response to Argument
6.	Applicant’s arguments, filed on 11/12/2021 with respect to the amended claims have been fully considered, for Examiner response see discussions below:
 The Applicant has amended the independent claims1, 5 and 9 by adding new limitations that include “wherein, in response to the information indicating that the coordinate conversion is applied to decode the encoded attribute, the signaling information includes information regarding scale factors of the converted coordinate axes.” 
  The Applicant argument is persuasive, thus the rejection based on the applied prior arts is expressly withdrawn. However, after further search and consideration a new prior art that teaches the added limitation is found.  
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 1-2, 5,9,13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beek,  US 20190051017, in view of Boyce Jill (hereafter Boyce),  US Patent Application Publication No.: US 20180192001 A1, published on Jul.5 ,2018, further in view of Hensley et al. (Hensley), US Patent No.: 10755383 B2, filed on Sep. 13, 2018

As to claim 1, Beek teaches A method of transmitting point cloud data (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
encoding point cloud data including geometry and an attribute, wherein the geometry indicates positions of points in the point cloud data, and the attribute includes at least one of a color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD)the encoding of the point cloud data including:
([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods); 
encoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode such additional point attribute data )
transforming coordinates representing the positions of the points (Abstract, [0029], the point cloud data corresponds to a set of points in a three dimensional (3D) space. The logic circuitry packs/organizes the converted point cloud data into one or more two dimensional (2D) arrays); and
transmitting a bitstream including  the encoded point cloud data (Fig.1, the compressed point cloud data are transmitted from compression logic 120 to decompression logic 128); 
however it is noted that Beek does not specifically teach “transmitting signaling 
information that includes information indicating whether a coordinate  conversion is applied to 
decode the encoded attribute,  in response to the information indicating that the coordinate 
conversion is applied to decode the encoded attribute, the signaling information includes 
information regarding scale factors of the converted coordinate axes”
 
On the other hand in the same field of endeavor a method of encoding and decoding of   a video data of Boyce teaches the “transmitting signaling information that includes  bitstream contains information indicating whether the coordinate transformation is applied to decode the encoded attribute and information on scale factors of transformed coordinate axes (Figs.4-5, [0024], [0034], extracted region from video  is encoded using a video encoder 342. A pitch and yaw angle position, and the size of the extracted region on the sphere may be used. The region size may also be represented by a range of pitch and yaw angles. The metadata may be in the form of an SEI message or inserted using a systems layer of the encoding system. An SEI message may be added as metadata in the compression bitstream which indicates the center position of the spherical position of the extracted region in (yaw, pitch, roll), and its size in range of yaw and pitch angles. The video encoder encodes the video, combines it with the SEI message and any other metadata and sends ). 
Beek and  Boyce are combinable because they are directed to a system of encoding and decoding of image/ video data(Abstracts).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate method of adding a metadata in the compression bitstream in order to indicate a change in coordinate system of encoded data taught by Boyce(Figs.4-5, [0034) into Beek.
The suggestion/motivation for doing so would have been to allow user Beek to integrate in the encoded bitstream a metadata that indicates the conversion of raw LIDAR measurements into X,Y,Z values (Beek [0010], Fig.7) . Thus, the user from the decoder side knows the conversion of raw LIDAR measurements into X,Y,Z values during the compression process.

However, it is noted that the combination of Beek and Boyce does not specifically teach “the signaling information includes information regarding scale factors of the converted coordinate axes”
On the other hand in the same field of endeavor  a graphic image processing method of Hensley teaches the signaling information includes information regarding scale factors of the converted coordinate axes (col. 9 lines 63- col.10 line 5, col. 10 lines 27, data structure 500 include scale factors and offsets for use as transformation parameters. For example, in the illustrated embodiment, the x1 dimension in table 510A specifies a scale factor of 2 and an offset of 0.5. The scale factors and can be defined with reference to a coordinate system., wherein  one or more tables may be associated with a single portion of a space, and graphics unit 150 is configured to store metadata indicating which table(s) store transformation parameters for which tile(s)).
Modified Beek and Hensley are combinable because they are directed to a system of image processing (Abstracts)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate method of adding scale factor into  the metadata  taught by Hensley into modified Beek
The suggestion/motivation for doing so would have been to allow user Beek to display  the scale factors of the transformed coordinate  for the user. Thus , the user not only know conversion of raw LIDAR measurements into X,Y,Z but also the scale factor of the conversion measurements into X,Y,Z. 

As to claim 2, Beek teaches based on the point cloud data being acquired by one or more lasers (point cloud" data generally refers to a set of points in a three dimensional (3D or 3-D) space, wherein LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received), the encoding of the point cloud data ([0026], encode lidar sensor data (point cloud data))further includes
adjusting position of each laser based on a center position of a laser head outputting the one or more lasers and a relative position of each laser to the center position, wherein the adjusted position of each laser includes a vertical angle represented in a coordinate system representing the positions of the points(Fig.7 [0026], [0073],  In LIDAR data, the X,Y,Z position of each point can be calculated based on sensor calibration information that specifies at what angles (azimuth and elevation) the reflected laser light beam was received. In the case of Velodyne and several others, measurements at multiple elevation angles are taken by multiple (separate) laser beams. By mechanical motion, the device scans across a range of azimuth angles, and directs the LIDAR beams at varying azimuth directions).

As to claim 5, Beek teaches A method of transmitting point cloud data (Figs.1 and 2, Abstract Beek specifically teaches a method and apparatus for receiving a point cloud data using of Light Detection And Ranging (LIDAR) sensor, and compress point cloud data (PCD) using compression logic 120 and transmit the compressed point cloud data to the  decompression logic124 in order to decompress), comprising:
receiving a bitstream  including point cloud data (Figs.1-2, the decompression (or decoder) logic 128 receive bitstream of a compressed sensor data 124 compressed by compression logic 120) and  signaling information ( Figs.1 and 2, [0069], a hint (e.g., a bit of data) may be sent with the compressed data to inform the decoder logic regarding presence or absence of ordering choice and the decoder logic can then access the ordering information);
decoding point cloud data including geometry and an attribute, wherein the geometry indicates positions of points in the point cloud data, and the attribute includes at least one of a 
color or a reflectance of the points (Figs.1-2,4,6, [0070]-[0072],  the point cloud data includes a geometry attributes associated with each  cloud data sample (such as X, Y and Z values), as well as to additional attributes (such as intensity, reflectance, or color values), if any. Thus, the process of compressing includes compressing the geometric data as well as reflectance and color values associated to the PCD, and decoding the compressed  the geometric data as well as reflectance and color values associated to the PCD)the dcoding of the point cloud data including:
([0040], the X,Y,Z position values into one or more 2-D array(s) that can be directly encoded by available image compression methods, and decoded (decompressed)); 
decoding the attribute based on the encoded geometry ([0045], In addition to X,Y,Z position data, lidar and point cloud data may include additional attributes, for example each point may have an associated intensity or reflectance value, or an RGB color value. While as discuss the X,Y,Z position data, a similar approach can be used to encode then decode  such additional point attribute data );
 regarding remaining limitation of  claim 5, all the remaining limitation are similar to the limitations of claim 1. Thus, argument analogous to that presented above for claim 1 is applicable to the remaining of claim 5.

Claim 9 is rejected the same as claim 5 except claim 9 is directed to a decoding method claims.  Thus, argument analogous to that presented above for claim 5 is applicable to claim 9. Further the rejection of claim 5 address both method and apparatus aspect of the  limitations. 

Claim 13 is rejected the same as claim 1 except claim 13 is directed to a encoding device claims.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 13. Further the rejection of claim 1 address both method and apparatus aspect of  the limitations. 

Claim 14 is rejected the same as claim 2 except claim 14is directed to a encoding  device claims.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14. Further the rejection of claim 2 address both method and apparatus aspect of the limitations


Allowable Subject Matter
9.	Claims 3-4, 6-8,10-12  and 15-16 are objected to as being directly or indirectly dependent upon a rejected base claim 1,5, 9 and 13 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding dependent claims 6 no prior art is found to anticipate or render the flowing limitation obvious: 
	“Wherein, the signaling information comprises information indicating whether position of each laser is adjusted and information indicating the number of one or more lasers that are used to acquire the point cloud data.” 
Regarding claim 3 (which depend on claim 2) and claim 10, both claims have similar limitations to that of claim 6.  

11.	Regarding dependent claims 4 no prior art is found to anticipate or render the flowing limitation obvious: 
“ wherein information indicating whether coordinate conversion is applied to decode the encoded attribute and information regarding scale factors of the converted coordinate axes are signaled in Attribute Parameter Set (APS) in the bitstream”

 Regarding claim 8, 12 and 16 all claims have similar limitations to that of claim 4.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699